449 So. 2d 947 (1984)
SOUTH TRAIL FIRE CONTROL DISTRICT AND NATIONWIDE INSURANCE COMPANY, Appellants,
v.
Floyd C. JOHNSON, Jr., Personal Representative of the Estate of John Charles Johnson, Deceased, Appellee.
No. AU-52.
District Court of Appeal of Florida, First District.
May 3, 1984.
Keith A. Mann, of Dickinson, O'Riorden, Gibbons, Quale, Shields & Carlton, Sarasota, for appellants.
Ivan Matusek, St. Petersburg, for appellee.
PER CURIAM.
We hold that section 112.18, Florida Statutes (1981), applies to chapter 440, Florida Statutes (1981). AFFIRMED.
WENTWORTH, ZEHMER and BARFIELD, JJ., concur.